Exhibit 16.1 Goldman Kurland and Mohidin LLP 16133 Ventura Boulevard, Suite 880 Encino, California 91436 April 22, 2011 U.S. Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Re:China Green Material Technologies, Inc. Ladies and Gentlemen: We have read Item 4.01 of Form 8-K dated April 22, 2011, of China Green Material Technologies, Inc. and are in agreement with the statements contained in the first sentence of the first paragraph, and the second, third and fourth paragraphs, of part (a) of such Item 4.01. We have no basis to agree or disagree with other statements of the registrant contained therein. Very truly yours, /s/ Goldman Kurland and Mohidin LLP Goldman Kurland and Mohidin LLP Encino, California
